432 F.2d 559
WOODMERE, INC., Petitioner and Cross-Appellant,v.NATIONAL LABOR RELATIONS BOARD, Respondent and Cross-Petitioner.
No. 24552.
United States Court of Appeals, Ninth Circuit.
September 25, 1970.

George Gardner (argued), Asa Ambrister of Gardner & Ambrister, Counsel, Washington, D. C., for petitioner.
Marjorie S. Gofreed (argued), Robert A. Giannasi, Attys., Marcel Mallet-Prevost, Asst. Gen. Counsel, Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, N. L. R. B., Gardner & Gardner, Washington, D. C., Roy O. Hoffman, Director, N. L. R. B., Levy & Van Bourg, San Francisco, Cal., for respondent.
Before DUNIWAY and CARTER, Circuit Judges, and SWEIGERT, District Judge.*
PER CURIAM:


1
Woodmere, Inc., petitions for review of a decision of the National Labor Relations Board, reported at 175 N.L.R.B. No. 69. The Board cross-petitions for enforcement of its order. It adopted the findings of fact and the reasoning of the trial examiner and ordered Woodmere to cease and desist from violating subsections 8(a) (2) and (1) of the National Labor Relations Act, as amended, 29 U.S.C. § 158(a) (2) and (1). Woodmere had entered into a collective bargaining contract with one union when a question of representation existed because another union was claiming to represent a majority of the employees in the appropriate unit. We have examined the record and the findings of fact of the trial examiner and we conclude, as did the Board, that the findings of fact are supported by substantial evidence on the record considered as a whole, and that the trial examiner correctly applied the law.


2
Woodmere's petition for review is dismissed. The Board's petition for enforcement is granted.



Notes:


*
 Honorable William T. Sweigert, United States District Judge, Northern District of California, sitting by designation